Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 1 of 12




                          U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF F LORIDA
                                  M IAMI D IVISION


         Palmer Williams III,

                       Plaintiff(s),                  Case No.
                vs.

         Gregory Mallet, in his individual
         capacity as a Miami-Dade Police
         Department Officer, Jorge Prince Jr., in
         his individual capacity as a Miami-Dade
         Police Department Officer,

                       Defendant(s).

                                       Complaint
           Plaintiff, Palmer Williams III, brings this civil action against
        Defendants, Gregory Mallet, in his individual capacity as a Miami-
        Dade Police Department Officer, and Jorge Prince Jr., in his
        individual capacity as a Miami-Dade Police Department Officer, and
        alleges that Defendants violated Plaintiff’s rights and injured
        Plaintiff. Plaintiff alleges the following:

                        1. Common Allegations of Fact
        1.1.   Introduction, Jurisdiction, and Venue
          1.   This is an action for damages and attorney’s fees arising
       under 42 U.S.C. §§ 1983 and 1988.
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 2 of 12




          2.   This action alleges violations of the United States
       Constitution, including violations of the Fourth and Fourteenth
       Amendments.
          3.   This Court has original jurisdiction over this action and the
       parties pursuant to 42 U.S.C. §§ 1983 and 1988, the United States
       Constitution, and 28 U.S.C. §§ 1331, et. seq.
          4.   Venue is proper pursuant to 28 U.S.C. § 1391 and S.D. Fla.
       Loc. R. 3.1.
          5.   The acts, omissions, and practices described in this
       complaint occurred within the jurisdiction of the United States
       District Court in and for the Southern District of Florida.
          6.   Plaintiff, seeks an award of compensatory damages, costs and
       expenses, and reasonable attorney’s fees pursuant to 42 U.S.C. §
       1983, more specifically described below. Fee entitlement is as alleged
       pursuant to 42 U.S.C. § 1988. Plaintiff also seeks an award of
       punitive damages against Defendants for their reckless and/or
       callous indifference to the clearly established constitutional rights of
       Plaintiff.
          7.   At all times material hereto, the acts, omissions, practices
       and the other conduct of Defendants were committed under the
       color of state or local law.
          8.   At all times material hereto, the acts and omissions of
       Defendants were committed within the course and scope of their
       employment as Miami-Dade Police Department Officers.


                                          [2]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 3 of 12




          9.    Plaintiff has complied with any and all conditions precedent
       necessary to bring this action.

        1.2. Parties
          10. At all times material hereto, Plaintiff Palmer Williams III,

       (hereinafter “Plaintiff ”) was a resident of Homestead and a citizen of
       the State of Florida.
          11.   At all times material hereto, Defendant Gregory Mallet
       (hereinafter “Mallet”) was a law enforcement officer employed by
       Miami-Dade Police Department and was a “person” subject to suit
       under 42 U.S.C. § 1983.
          12. At all times material hereto, Defendant Jorge Prince Jr.

       (hereinafter “Prince”) was a law enforcement officer employed by
       Miami-Dade Police Department and was a “person” subject to suit
       under 42 U.S.C. § 1983.

        1.3. Background Facts
          13. On August 4, 2017, Plaintiff, Palmer Williams III, was in his

       girlfriend’s parked car on SW 224 St. in front of a residence.
          14. Defendants Mallet and Prince were a part of a special

       precrime task force doing proactive policing in the same area as
       Plaintiff.
          15. Plaintiff was sitting in his girlfriend’s car outside her

       residence late at night eating chicken.
          16. Defendants saw a black male in a car and decided he must be

       committing a criminal act.

                                          [3]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 4 of 12




          17. Defendants pulled their vehicle and leapt out of it, pouncing

       on Plaintiff before they even identified themselves.
          18. Defendants failed to have their body cams active per policy of

       their department.
          19. Defendants have a known history in their department of

       violence toward others.
          20. Defendants ripped Plaintiff out of his vehicle.

          21. Defendant Prince tripped Plaintiff causing him to fall face

       down.
          22. Defendants then proceeded to punch Plaintiff repeatedly in

       the face with spiked gloves and kicked him in the face.
          23. They beat him in the face so severely his eye was ruptured

       and he is now permanently blind.
          24. Defendants finally stopped punching Plaintiff after

       handcuffing him.
          25. After the arrest, Defendants turned on their body worn

       cameras (“BWCs”).
          26. Defendants violated Miami-Dade Police Department’s

       policies on BWCs.
          27. Plaintiff was transported to Jackson South Hospital for

       medical treatment of his injuries.
          28. Medical examination of Plaintiff revealed that he had trauma

       to his right eye that caused ocular laceration, hyphemia, and a
       ruptured globe. Plaintiff ’s right eye was sewn shut causing him to
       permanently lose vision in that eye.
                                            [4]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 5 of 12




          29. Defendants beat Plaintiff so severely they knew they needed

       to manufacture criminal charges against Plaintiff.
          30. Defendants manufactured the charges of resisting arrest with

       battery to officer, possession of cocaine, and depriving an officer of
       his means of communication.
          31. All of the charges were disposed of by the State Attorney

       prior to an information even being filed.
          32. Since this attack, Plaintiff has sought counseling for and been

       diagnosed with PTSD related to this assault by Defendants Mallet
       and Prince.
          33. Plaintiff still has pain around his eye that was kicked by

       Defendants Mallet and Prince.
          34. Plaintiff ’s left eye is under so much strain due to the loss of

       vision in his right eye that he has been prescribed glasses for his
       near and far vision.
          35. Plaintiff continues to suffer daily pain and injuries from the

       loss of vision in his eye, including suffering falls and other injuries
       directly attributed to the fact he cannot see.

                                      2. Claims
        2.1. Individual Capacity Claims under 42 U.S.C. § 1983
           Count 1 – Violation of 42 U.S.C. § 1983 – 4th
         Amendment – Excessive Force by Defendant Gregory
                              Mallet
          36. Plaintiff re-alleges and re-incorporates the Common

       Allegations of Fact as if fully alleged herein.

                                           [5]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 6 of 12




          37. At all times material hereto, Defendant was acting under

       color of state or local law.
          38. At all times material hereto, Defendant had a legal duty to

       use only the amount and degree of force as was reasonable under the
       circumstances, for proper and efficient arrest, supervision, and
       control of such persons.
          39. Defendant did deliberately and intentionally use force against

       Plaintiff that resulted in both temporary and permanent physical and
       mental injuries.
          40. No force at all was authorized or necessary to be used against

       Plaintiff.
          41. Plaintiff posed no threat to the safety of Defendant and did

       not threaten Defendant in any manner.
          42. Defendant’s acts were unreasonable and constitute excessive

       force against Plaintiff and under these circumstances, were clearly
       unconstitutional.
          43. By his actions, Defendant deprived Plaintiff of the clearly

       established right to be free from force which was excessive under the
       circumstances, in violation of Plaintiff ’s rights under 42 U.S.C. §
       1983 and the Fourth and Fourteenth Amendments to the U.S.
       Constitution.
          44. As a direct and proximate result of Defendant’s actions,

       Plaintiff has and will continue to suffer injuries and damages,
       including but not limited to, temporary and permanent physical
       injuries, wage loss, monetary loss associated with costs of defense of
                                          [6]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 7 of 12




       criminal proceeding, loss of future earning capacity, past and future
       medical expenses, mental anguish, embarrassment, humiliation,
       inconvenience, loss of capacity to enjoy life, and loss of normal body
       function.

            Count 2 – Violation of 42 U.S.C. § 1983 – 4th
           Amendment – Excessive Force by Defendant Jorge
                              Prince Jr.
          45. Plaintiff re-alleges and re-incorporates the Common

       Allegations of Fact as if fully alleged herein.
          46. At all times material hereto, Defendant was acting under

       color of state or local law.
          47. At all times material hereto, Defendant had a legal duty to

       use only the amount and degree of force as was reasonable under the
       circumstances, for proper and efficient arrest, supervision, and
       control of such persons.
          48. Defendant did deliberately and intentionally use force against

       Plaintiff that resulted in both temporary and permanent physical and
       mental injuries.
          49. No force at all was authorized or necessary to be used against

       Plaintiff.
          50. Plaintiff posed no threat to the safety of Defendant and did

       not threaten Defendant in any manner.
          51. Defendant’s acts were unreasonable and constitute excessive

       force against Plaintiff and under these circumstances, were clearly
       unconstitutional.

                                           [7]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 8 of 12




          52. By his actions, Defendant deprived Plaintiff of the clearly

       established right to be free from force which was excessive under the
       circumstances, in violation of Plaintiff ’s rights under 42 U.S.C. §
       1983 and the Fourth and Fourteenth Amendments to the U.S.
       Constitution.
          53. As a direct and proximate result of Defendant’s actions,

       Plaintiff has and will continue to suffer injuries and damages,
       including but not limited to, temporary and permanent physical
       injuries, wage loss, monetary loss associated with costs of defense of
       criminal proceeding, loss of future earning capacity, past and future
       medical expenses, mental anguish, embarrassment, humiliation,
       inconvenience, loss of capacity to enjoy life, and loss of normal body
       function.

                   Count 3 – Violation of 42 U.S.C. § 1983 –
                    4th Amendment – Failure to Intervene
                        by Defendant Gregory Mallet
          54. Plaintiff re-alleges and re-incorporates the Common

       Allegations of Fact as if fully alleged herein.
          55. At all times material hereto, Defendant was acting under

       color of state or local law.
          56. To the extent Defendant did not personally commit the

       constitutional violations alleged against the other Defendants, he
       was present at the time the violations were taking place.
          57. Defendant witnessed the violations taking place.



                                           [8]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 9 of 12




          58. Defendant had the means and opportunity to intervene to

       stop the violations from taking place.
          59. Defendant did not take steps to stop the other Defendants

       from committing the constitutional violations.
          60. Defendant’s failure to intervene establishes that Defendant is

       directly liable for the constitutional violations which he allowed
       Plaintiff to suffer.
          61. As a direct and proximate result of Defendant’s failure to

       intervene, Plaintiff has and will continue to suffer injuries and
       damages, including but not limited to, temporary and permanent
       physical injuries, wage loss, monetary loss associated with costs of
       defense of criminal proceeding, loss of future earning capacity, past
       and future medical expenses, mental anguish, embarrassment,
       humiliation, inconvenience, loss of capacity to enjoy life, and loss of
       normal body function.

                 Count 4 – Violation of 42 U.S.C. § 1983 –
                  4th Amendment – Failure to Intervene
                      by Defendant Jorge Prince Jr.
          62. Plaintiff re-alleges and re-incorporates the Common

       Allegations of Fact as if fully alleged herein.
          63. At all times material hereto, Defendant was acting under

       color of state or local law.
          64. To the extent, Defendant did not personally commit the

       constitutional violations alleged against the other Defendants, he
       was present at the time the violations were taking place.

                                           [9]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 10 of 12




          65. Defendant witnessed the violations taking place.

          66. Defendant had the means and opportunity to intervene to

       stop the violations from taking place.
          67. Defendant did not take steps to stop the other Defendants

       from committing the constitutional violations.
          68. Defendant’s failure to intervene establishes that Defendant is

       directly liable for the constitutional violations which he allowed
       Plaintiff to suffer.
          69. As a direct and proximate result of Defendant’s failure to

       intervene, Plaintiff has and will continue to suffer injuries and
       damages, including but not limited to, temporary and permanent
       physical injuries, wage loss, monetary loss associated with costs of
       defense of criminal proceeding, loss of future earning capacity, past
       and future medical expenses, mental anguish, embarrassment,
       humiliation, inconvenience, loss of capacity to enjoy life, and loss of
       normal body function.

                                       3. Relief
        3.1. Relief for Federal Claims
           Plaintiff seeks the following relief for each claim brought
        pursuant to 42 U.S.C. §§ 1983 and 1988:
                      A. Judgment for compensatory damages against
                         Defendants;
                      B. Judgment for punitive damages against Defendants;




                                         [10]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 11 of 12




                    C. Judgment for attorney’s fees pursuant to 42 U.S.C. §
                       1988, together with the costs and expenses of this
                       civil rights action;
                    D. Judgment for pre-judgment interest on all economic
                       losses and prejudgment interest on attorney’s fees
                       for delay in payment;
                    E. Judgment for damages for physical injuries, wage
                       loss, monetary loss associated with costs of defense
                       of criminal proceeding, loss of future earning
                       capacity, past and future medical expenses, mental
                       anguish, embarrassment, humiliation,
                       inconvenience, loss of capacity to enjoy life, and loss
                       of normal body function;
                    F. A trial by jury on all issues so triable; and
                    G. Such other and further relief as this Court may deem
                       just, proper, and appropriate.




                                         [11]
Case 1:21-cv-22222-RKA Document 1 Entered on FLSD Docket 06/17/2021 Page 12 of 12




            Submitted on June 17, 2021.

                                           /s/J. Alistair McKenzie
                                          J. Alistair McKenzie, Esq.
                                          Florida Bar Number: 91849
                                          McKenzie Law Firm, P.A.
                                          905 East Hatton Street
                                          Pensacola, FL 32503-3931
                                          Telephone: (850) 432-2856
                                          Facsimile: (850) 202-2012
                                          Email:
                                          amckenzie@mckenzielawfirm.com
                                          Attorneys for Plaintiff




                                      [12]
